Citation Nr: 1532257	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  11-33 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from August 1982 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (though jurisdiction now lies with the San Diego RO).

The Veteran requested a Board hearing on his December 2011 VA Form 9.  A hearing was scheduled for July 2015; in a statement received prior to the scheduled hearing in June 2015, the Veteran requested that the hearing be rescheduled.  In light of the decision below granting the Veteran's claim, however, there is no prejudice for the Board to decide the Veteran's claim without the requested hearing having been conducted.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus manifested to a degree of ten percent or more within one year of the Veteran's separation from service.






CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 4.84, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Certain chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 C.F.R. § 3.309(a)).  Under Diagnostic Code 6260, a 10 percent disability rating is assigned for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  

The Veteran separated from active service in July 2006.  The Veteran was afforded a VA examination in October 2009.  The VA examination report noted that the Veteran had a current complaint of tinnitus and that his tinnitus was constant.  The VA examination report also noted that the onset of tinnitus was "2 years ago."  One year after the Veteran's separation from service would be July 2007.  The Veteran's report of the onset of tinnitus being "2 years ago" at the October 2009 VA examination would place the onset of tinnitus sometime in 2007.  Also, pursuant to Diagnostic Code 6260, the Veteran's tinnitus (referenced as constant in the October 2009 VA examination report) appears to meet the criteria for a 10 percent disability rating.  As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus manifested to a degree of ten percent or more within one year of the Veteran's separation from service.  As tinnitus is a chronic disease pursuant to 38 C.F.R. § 3.309(a) (2014) that manifested to a degree of ten percent or more within one year of the Veteran's separation from service, the criteria for entitlement to service connection for tinnitus have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 4.84, Diagnostic Code 6260 (2014).


ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


